Citation Nr: 1312721	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-48 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left shoulder, to include as secondary to service-connected right ankle disability.  

2.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to service-connected right ankle disability.  

3.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission





INTRODUCTION

The Veteran had active service from August 1972 to August 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a  February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied service connection for degenerative joint disease of the left shoulder, right hip, and bilateral knees.  The Veteran timely perfected an appeal with respect to these issues.  In a November 2010 rating decision, service connection for degenerative joint disease of the right hip was granted effective from October 2008, and staged ratings were assigned through January 2011.  As this represents a complete grant of the benefit sought on appeal and the Veteran has not expressed disagreement with the assigned ratings, the issue of degenerative joint disease of the right hip is no longer before the Board.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Degenerative joint disease of the left shoulder did not begin during service or for many years thereafter and is not shown by competent evidence to be causally related to any incident of service, to include as secondary to service-connected degenerative joint disease of the right ankle.  

2.  Degenerative joint disease of the left knee did not begin during service or for many years thereafter and is not shown by competent evidence to be causally related to any incident of service, to include as secondary to service-connected degenerative joint disease of the right ankle.  

3.  Degenerative joint disease of the right knee did not begin during service or for many years thereafter and is not shown by competent evidence to be causally related to any incident of service, to include as secondary to service-connected degenerative joint disease of the right ankle.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the left shoulder is not established.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  Service connection for degenerative joint disease of the left knee is not established.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  Service connection for degenerative joint disease of the right knee is not established.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in October 2008, which substantially complied with the notice requirements.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The Board finds that the examinations were adequate, in that the exams were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Degenerative Joint Disease

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The Veteran has suggested that his claimed degenerative joint disease of the left shoulder and bilateral knees result from his service-connected right ankle disability.  Service connection was granted in July 2008 for residuals of a right ankle injury.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Factual Background and Analysis

The Veteran is seeking service connection for degenerative joint disease of the left shoulder and both knees.  Service treatment records do not show that degenerative joint disease was ever diagnosed in the left shoulder or in the knees.  Moreover, there is no evidence that the Veteran complained of or sought treatment for any injuries to his knees or left shoulder in service.  During his separation physical examination in April 1992, the Veteran reported a history of bone or joint deformity, which he identified as degenerative joint disease of the right ankle.  He did not report any knee or left shoulder problems at that time, and no disorders of those joints were found on objective examination.  

The record reflects that the Veteran was afforded a VA general medical examination in September 1992, shortly after separation from service, when he complained of residual pain and weakness in his right ankle and left wrist subsequent to in-service injuries.  He did not report any pain or other symptoms affecting his knees or left shoulder, and no impairment of those joints was noted on examination.  

The claims file contains post-service Army outpatient treatment records dated between 1994 and 2008, which reflect that the Veteran sought treatment for a number of medical problems, including musculoskeletal disorders of his left wrist, right ankle, and right shoulder.  He complained of right knee pain in September 2001 and was noted to have slight swelling of the knee.  The Veteran did not report pain or other symptoms of disability in his left shoulder; however, an x-ray report dated in October 2002 indicated that he had mild degenerative arthritic changes in the left acromioclavicular (AC) joint.  

The claims file contains an August 2005 letter from J.F., M.D., which states that Veteran was then receiving treatment for a number of medical problems, including degenerative changes in his left wrist and right ankle.  The doctor wrote that he had reviewed the Veteran's records and noted a documented history of degenerative changes, but he did not identify any other affected joints.  

Post-service Army outpatient records indicate that the Veteran underwent an orthopedic evaluation in November 2008.  On examination of the shoulders, there was decreased range of motion with minimal tenderness and pain.  In the knees, there was bilateral crepitus and minimal tenderness without swelling.  Stability was good.  An x-ray of the left shoulder showed minimal degenerative changes at the AC joint, although there was normal AC and glenohumeral alignment and no evidence of acute injury.  X-rays of the knees revealed tricompartmental degenerative changes, including spurring and a calcific body projecting over the anterior femoral tibial joint on the right.  There was no evidence of acute injury to either knee.  

The Veteran was afforded a VA examination of his joints in November 2010.  He stated that his left shoulder pain had begun in 1995 without prior incident and had gradually worsened.  He reported that NSAIDs provided fair pain relief in all of the claimed joints.  The Veteran described instability, pain, weakness, and stiffness in his left shoulder with episodes of dislocation or subluxation and severe weekly flare ups.  On examination, there was tenderness, instability, and guarding of movement as well as pain with abduction and adduction and subluxation in abduction.  An x-ray of the left shoulder revealed some bony hypertrophic/degenerative changes at the AC joint with joint space narrowing and calcification.  There was no fracture, dislocation, or bony destruction.  The examiner diagnosed degenerative joint disease of the left shoulder and opined that the condition is not related to his service-connected right ankle disability because the Veteran does not use any assistive device that would displace weight inordinately onto the left shoulder.  Furthermore, the degenerative changes are similar to those of other individuals of the Veteran's age where this form of degenerative joint disease is common.  

The Veteran reported that he had first experienced burning, numbness and "probably swelling" in his right knee in 1988, but he did not seek treatment in service.  He stated that the condition became worse with running and that it had gradually worsened over time.  He reported that his left knee pain had begun while he was running in 1991 and had progressively worsened since then.  In both knees he reported pain, stiffness, weakness, giving way, and repeated effusions, as well as severe weekly flare ups.  He noted that motion was impaired in all joints.  Although there were no incapacitating episodes, the Veteran was able to stand for only a few minutes and to walk for only a few yards.  He did not use any assistive devices.  On examination, the Veteran's gait was antalgic with poor propulsion and abnormal weight bearing, which was due to the right ankle and hip conditions.  There was normal extension and slightly limited flexion in both knees, with objective evidence of pain.  There was increased pain bilaterally with repetitive motion, but there was no additional functional loss.  There was tenderness of the anterior joint line bilaterally, as well as enlargement of the anteromedial joint line on the right.  An x-ray of the right knee showed mild bony hypertrophic changes and a small corticated calcific density anteriorly at the knee.  The left knee x-ray was negative for fracture, dislocation, or bony destruction.  The examiner diagnosed degenerative joint disease of both knees.  He opined that the left knee condition is not related to the right ankle disability because the Veteran's abnormal gait does not cause him to shift his weight significantly to the left knee.  The examiner stated that he could not resolve the issue of secondary causation with regard to the right knee disability; however, he then opined that, if the Veteran's antalgic gait had affected his right knee, it would have done so in the lateral aspect.  Since it was the medial meniscus of the right knee that was involved, and given that tricompartmental degenerative joint disease is common in men of the Veteran's age, the examiner opined that the condition is more consistent with aging.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's claimed degenerative joint disease of the bilateral knees and left shoulder.  There is no evidence that the claimed disabilities began in service or within one year of separation, or that symptoms of degenerative joint disease of the knees and left shoulder have existed continuously since service.  The Board acknowledges the Veteran's contentions of November 2010 that his knee pain began in service and progressively worsened since then.  Further, the Board recognizes that a veteran is generally competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Lay evidence may not be rejected or deemed nonprobative simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  In this case, however, the record contains considerable medical evidence which shows that the Veteran did not report any symptoms of knee disability even though he often sought treatment for other disabilities, including degenerative disease of other joints.  Although he reported a history of joint problems during his separation physical examination in April 1992, the Veteran specifically identified only a right ankle disorder.  He also did not describe any symptoms relating to a knee disability during his September 1992 VA examination.  While he reported a single episode of right knee pain in September 2001, the August 2005 letter from his physician does not identify any knee problems among the several health conditions for which the Veteran had been under treatment.  In fact, there is no record of a any complaints of chronic knee disability until October 2008.  With regard to the claimed left shoulder disability, the Veteran reported that his left shoulder pain did not begin until 1995, several years after the end of service, and degenerative changes were not noted until October 2002.  Moreover, there is no competent evidence of record relating his claimed knee or left shoulder disabilities to active service.  Therefore, service connection for degenerative joint disease of the knees or left shoulder is not established on a direct basis.  

In addition, there is no competent evidence that any of the claimed joint disabilities is caused or aggravated by the Veteran's service-connected right ankle disorder.  The VA examiner of November 2010 provided a thorough examination of the affected joints, including x-rays, reviewed the available medical evidence, and solicited a detailed history from the Veteran.  He determined that degenerative joint disease of the right ankle had no effect on the claimed left shoulder or left knee disabilities.  Although he stated that he could not resolve the issue of the right knee without resorting to speculation, he subsequently opined that the right knee disorder was likely due to aging.  The examiner's opinions in this regard are adequately explained and supported by the evidence, and there is no contrary medical opinion of record.  Accordingly, service connection for degenerative joint disease of the knees and left shoulder secondary to a service-connected right ankle disability is not established.  

In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the left shoulder is denied. 

Service connection for degenerative joint disease of the left knee is denied. 

Service connection for degenerative joint disease of the right knee is denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


